Citation Nr: 0843994	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-03 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for residuals of a shell fragment wound (SFW) of the left 
upper arm.

2.  Entitlement to an initial disability rating higher than 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of  January 2003 and January 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  

The issue of entitlement to an initial disability rating 
higher than 30 percent for PTSD is addressed in the REMAND 
that follows the order section of this decision.


FINDING OF FACT

The residuals of a SFW of the left upper arm are manifested 
by an asymptomatic scar, a retained metallic fragment and no 
more than moderate injury of muscle group (MG) VI.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the left upper arm, 
involving MG VI, are not met.  38 U.S.C.A. § 1155  (West 
2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5306 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the originating agency provided the 
veteran with the notice required by the VCAA, to include 
notice concerning the effective-date element of the claim, by 
letters mailed in March 2002 and July 2006.  They informed 
the veteran that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  They 
included information on how VA determines the disability 
rating by use of the rating schedule and provided examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain), to include treatment 
records, Social Security determinations, statements from 
employers concerning the impact of the disability on the 
veteran's employment, and statements from persons concerning 
their observations of how the disability has affected the 
veteran.  They letter also informed the veteran of the 
assistance that VA would provide to obtain evidence on his 
behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating his disability in October 2003. 

Although the July 2006 letter was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the RO would 
have been different had complete VCAA notice been provided at 
an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  In 
addition, the RO attempted to obtain records from the Social 
Security Administration because of an indication that the 
veteran was awarded disability benefits by that agency but 
was informed that the Social Security Administration did not 
have any disability records for the veteran.  The RO also 
contacted the Railroad Retirement Board for the purpose of 
obtaining disability records for the veteran but was informed 
that the veteran would have to request the records.  The RO 
informed the veteran of this and that he should obtain and 
submit the records.  He failed to do so, presumably because 
the records are not pertinent to either of the issues on 
appeal.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is currently assigned a 10 percent evaluation for 
residuals of a SFW of the left upper arm under Diagnostic 
Code (DC) 5306 for impairment of MG VI, which governs 
extension of the elbow (long head of triceps is stabilizer of 
shoulder joint).  Disability of MG VI of the nondominant 
extremity warrants a 10 percent rating if it is moderate, a 
20 percent rating if it is moderately severe or a 30 percent 
rating if it is severe.  38 C.F.R. § 4.73, DC 5306.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  Evaluation of muscle injuries as 
slight, moderate, moderately severe, or severe, is based on 
the type of injury, the history and complaints of the injury, 
and objective findings.  38 C.F.R. § 4.56(d).

Slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue 
would be present.  Moderate muscle disability is found where 
there has been a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
There must be indications of some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Moderately severe muscle disability is found 
where there has been through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side must demonstrate positive evidence of 
impairment.  With severe muscle disability, there is evidence 
of wide damage to muscle groups in the missile track.  There 
must be indications on palpation of loss of deep fascia or 
muscle substance, or soft, flabby muscles in the wound area.  
There must be severe impairment of function, that is, 
strength, endurance and coordination, of the involved muscle 
group.  In addition, X-ray evidence of minute multiple 
scattered foreign bodies, or visible evidence of atrophy, may 
indicate a severe muscle disability.  38 C.F.R. § 4.56 
(2008).

Based on a review of the evidence of record, the Board 
concludes that the current disability rating is appropriate.  

Service medical records do not document treatment for the 
veteran's shell fragment wound or the residuals thereof, but 
the veteran was awarded the Purple Heart Medal and service 
connection for the shell fragment wound residuals was granted 
in an April 1974 rating decision.  In a September 1974 rating 
decision, the disability rating for the shell fragment wound 
residuals was increased from noncompensable to 10 percent, 
from the effective date of service connection.  The veteran's 
current claim for an increased rating was received in January 
2003.

When examined by VA in November 2003 the veteran complained 
of limited range of motion in his left shoulder and 
discomfort when he lifts his arm upwards.  Physical 
examination revealed a 3 centimeter scar in the distal and 
posterior aspect of the arm.  The scar was nontender to touch 
and was not tethered to any underlying tissue.  No palpable 
masses within the arm were noted.  There was no atrophy or 
involvement of the left arm and range of motion of the left 
elbow was within normal limits.  Range of motion of the left 
shoulder showed forward flexion to 160 degrees and internal 
rotation to 70 degrees.  The extremities were neurologically 
intact and there was no atrophy of the ulnar digits.  His 
grip strength was within normal limits and sensation was 
intact.  An X-ray study revealed a two to three millimeter 
metallic fragment at the medial aspect of the distal humerus.  
The examiner noted that the veteran's left shoulder symptoms 
were not related to the shrapnel injury but rather the 
symptoms appeared to suggest rotator cuff tendinitis.  He 
also stated that the veteran's shrapnel injury was in close 
proximity to his ulnar nerve which gave him intermittent 
symptoms of paresthesias when the arm or nerve was stretched.  

On VA examination in March 2006 the veteran complained of 
pain and weakness in the left upper arm which he treated by 
taking Tylenol with Codeine.  He denied symptoms of 
uncertainty of movement or increased fatigability.  There was 
no atrophy or intramuscular scarring noted.  His muscle 
function was normal and he could perform activities of daily 
living.  A shiny scar was noted which did not adhere to 
underlying tissues.  The scar was 1x1 centimeter and it was 
not painful or adherent.  There were no residuals of nerve, 
tendon or bone damage present.  The diagnosis was healed left 
upper arm/muscle injury from shrapnel wound with retained 
shell fragment.  The examiner noted that the veteran was not 
employed.  He was in receipt of disability from CSX railroad 
due to a back injury.  

In July 2006 the veteran was again afforded a VA examination, 
performed by QTC services.  The veteran complained of pain 
which traveled from the left elbow to the left hand.  He 
described the pain as aching and sharp and on a scale of 1 to 
10 he rated the pain as a 7.  He reported that at times he 
could not complete activities of daily living due to the 
pain.  He also noted that the muscle injury caused loss of 
strength, weakness, pain, impairment of coordination and 
inability to control movement well.  Range of motion of the 
left shoulder and left elbow was normal.  Joint function was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  

VA outpatient records also document complaints pertaining to 
the shell fragment would residuals do not document any 
findings indicative of more than moderate disability of mg 
VI.

A review of the evidence detailed above reveals no objective 
evidence of more than moderate disability of MG VI.  VA 
examinations showed no evidence of any bone or significant 
muscle damage or any weakness due to the shell fragment 
wound.  Except for occasional pain in the left arm, the 
veteran had full range of motion and there was no evidence of 
any functional impairment in the left elbow.  There were no 
objective finding of atrophy, loss of deep fascia or muscle 
substance, or any impairment of muscle tonus.  Therefore, the 
disability does not warrant more than a 10 percent rating 
under Diagnostic Code 5206.

The Board has considered the veteran's statements concerning 
a pain in the left arm.  However, the examination report 
indicated that the veteran was no longer employed and in 
terms of his daily activities he noted that occasionally the 
pain in his arm prevented him from completing activities of 
daily living.  In this case, however, the Board finds that 
the currently assigned 10 percent disability rating 
adequately compensates him for any pain.  Additionally, 
repetitive motion testing for purposes of determining whether 
there was any functional impairment under the holding in 
DeLuca was performed in July 2007 and showed no decrease in 
the veteran's range of motion of the left upper extremity.  

The Board also notes that the November 2003 examiner stated 
that the veteran could be experiencing intermittent symptoms 
of paresthesias when the arm or nerve was stretched due to 
the location of the retained fragment.  However, all of the 
objective neurological findings on each of the VA 
examinations have been normal.  Therefore, the Board does not 
believe that a higher or separate compensable rating is 
warranted for neurological impairment.   

The Board further notes that the shell fragment wound scar is 
not painful or adherent or otherwise productive impairment 
that would warrant a separate compensable rating.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a disability rating higher than 10 percent for 
residuals of a SFW of the left upper arm is denied.


REMAND

The record reflects that the veteran was most recently 
afforded a VA examination to determine the degree of severity 
of his PTSD in March 2006.  The recent medical evidence of 
record, which includes documentation from J. Gilliam, M.D., 
reflects a possible increase in the veteran's PTSD symptoms 
since his last VA examination.  Therefore, the Board finds 
that a new VA examination is necessary in order to decide the 
veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2008).  See also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should undertake 
appropriate development to obtain any additional pertinent 
treatment records.

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
additional pertinent, medical records, 
to include any VA medical records for 
the period since April 2006.  If it is 
unable to obtain a copy of any 
pertinent records identified by the 
veteran, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
outstanding records.

2.  Then, the veteran should be 
afforded a VA examination by a 
psychiatrist or a psychologist to 
determine the current degree of 
severity of his PTSD and any associated 
disorder.  The claims folders must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

The examiner should identify all 
current manifestations of the veteran's 
PTSD.  To the extent possible, the 
manifestations of the service-connected 
PTSD should be distinguished from those 
of any other psychiatric disorder found 
to be present.  In addition, the 
examiner should provide an opinion with 
respect to each additional acquired 
psychiatric disorder found to be 
present, if any, whether it represents 
a progression of the previously 
diagnosed PTSD or a separate disorder.  
If it is determined to represent a 
separate disorder, the examiner should 
provide an opinion as to whether there 
is a 50 percent or better probability 
that the disorder is etiologically 
related to service or was caused or 
worsened by service-connected 
disability.  

The examiner should also provide an 
opinion concerning the current degree 
of social and industrial impairment 
resulting from the service-connected 
disability, to include any additional 
psychiatric disorders that the examiner 
believes are related to service or 
service-connected disability.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  

The rationale for all opinions 
expressed must also be provided.

3.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Thereafter, the RO or the AMC should 
readjudicate the issue on appeal in 
light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, the RO or the 
AMC should issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


